DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirkpatrick et al. (US 6,238,161) (“Kirkpatrick”).
Claim 1: a plurality of process modules (FIG. 5, 11a-11f) configured to process a semiconductor substrate (column 6, lines 30-32), wherein each of the plurality of process modules is arranged at a different location within the substrate processing tool (FIG. 5); and a vacuum transfer module (VTM) including a robot (FIG. 1, 13/25; column 6, lines 30-45; column 4, lines 1-6), wherein the VTM is configured to move between a plurality of different positions corresponding to the different locations 
Claim 2: wherein the plurality of process modules is aligned in a first linear direction on either side of a first linear axis of the substrate processing tool and the VTM is configured to move in the first linear direction (along 61; column 6, lines 30-56);
Claim 3: wherein the VTM includes at least one opening configured to be aligned with the plurality of process modules on either side of the substrate processing tool (27; column 6, lines 30-56);
Claim 4: wherein the at least one opening includes a plurality of openings each facing a respective one of the plurality of process modules (FIG. 5; column 6, lines 30-56);
Claim 6: wherein the at least one opening is a gate valve (27a-27f open and close);
Claim 7: wherein the gate valve includes a port and a vacuum seal (27a-27f open and close as port; column 7, lines 17-20; column 5, lines 14-27);
Claim 8: a vacuum pump configured to pump down a transfer volume between the gate valve and a respective one of the plurality of process modules (vacuum implies a vacuum pump for volume between 27/29/30/32 of FIG. 1; “pumped-down” implies a pump in column 5, lines 14-18);
Claim 9: wherein the VTM is configured to move in a first linear direction along a first axis of the substrate processing tool and in a second linear direction along a second axis of the substrate processing tool perpendicular to the first axis (at least the robot of the VTM moves along the longitudinal direction of 61, into 11a-11f, and vertically along y-axis); 
Claim 10: wherein the VTM is configured to be raised and lowered in a vertical direction relative to the plurality of processing modules (at least the robot of the VTM moves vertically along y-axis);
Claim 11: a linear actuator configured to raise and lower the VTM (controller 21 implies moving at least the robot of the VTM with a linear actuator);
.

Claim(s) 1, 3, 5, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroko (US 2011/0238201).
Claim 1: a plurality of process modules (Fig. 3, at M1-M6) configured to process a semiconductor substrate (W), wherein each of the plurality of process modules is arranged at a different location within the substrate processing tool (PF); and a vacuum transfer module (VTM) including a robot (16L/16R), wherein the VTM is configured to move between a plurality of different positions corresponding to the different locations within the substrate processing tool to allow the robot to access respective ones of the plurality of process modules (Fig. 3);
Claim 3: wherein the VTM includes at least one opening (M1-M6) configured to be aligned with the plurality of process modules on either side of the substrate processing tool;
Claim 5: wherein the VTM is configured to be rotatable to align the at least one opening with a respective one of the plurality of process modules (Fig. 3; rotatable via 50L/55L);
Claim 12: wherein the VTM corresponds to a first VTM and further comprising a second VTM configured to move between the plurality of different positions (Fig. 3);
Claim 13: wherein the first VTM and the second VTM are each configured to access each of the plurality of process modules (both VTM’s at least access M5);
Claim 14: wherein the first VTM is configured to access a first set of the plurality of process modules (M1, M6) and the second VTM is configured to access a second set of the plurality of process modules (M3, M4);
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick. Kirkpatrick discloses all the limitations of the claims as discussed above.
Kirkpatrick does not directly show:
Claim 12: wherein the VTM corresponds to a first VTM and further comprising a second VTM configured to move between the plurality of different positions;
Claim 16: wherein the second VTM is configured to be raised and lowered in a vertical direction.
Kirkpatrick shows a similar device having:
Claim 12: wherein the VTM corresponds to a first VTM and further comprising a second VTM configured to move between the plurality of different positions (In column 7, lines 13-15 it is disclosed that there may be “any number of modules [or VTM’s],” including two);
Claim 16: wherein the second VTM is configured to be raised and lowered in a vertical direction (In column 7, lines 13-15 it is disclosed that there may be “any number of modules [or VTM’s],” including two; The anticipated embodiments above are already raised and lowered in a vertical direction);

Claim 12: wherein the VTM corresponds to a first VTM and further comprising a second VTM configured to move between the plurality of different positions;
Claim 16: wherein the second VTM is configured to be raised and lowered in a vertical direction;
for the purpose of increasing the thru-put of substrates in a predictably quicker fashion.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick in view of Tateyama et al. (US 5,202,716) (“Tateyama”). Kirkpatrick discloses all the limitations of the claims as discussed above.
Kirkpatrick does not directly show:
Claim 17: wherein, when the second VTM is raised, the second VTM is configured to be moved above and pass over the first VTM.
Tateyama shows a similar device having:
Claim 17: wherein, when the second VTM is raised, the second VTM is configured to be moved above and pass over the first VTM (112/113 (comprising 110) pass over each other as shown in FIG. 2 via lifting of 110’s shown in FIG. 4);
for the purpose of increasing the thru-put of substrates in a predictably quicker fashion. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kirkpatrick as taught by Tateyama and include Tateyama’s similar device having:

for the purpose of increasing the thru-put of substrates in a predictably quicker fashion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other prior art on the PTO-892 show other examples of VTM’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Gerald McClain/Primary Examiner, Art Unit 3652